Name: Council Regulation (EEC) No 2790/79 of 10 December 1979 opening, allocating and providing for the administration of a Community tariff quota for raw or unmanufactured Virginia type tobaccos originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12 . 79 Official Journal of the European Communities No L 328/69 COUNCIL REGULATION (EEC) No 2790/79 of 10 December 1979 opening, allocating and providing for the administration of a Community tariff quota for raw or unmanufactured Virginia type tobaccos originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Regulation, and, in respect of products which are subject to the single customs duty , of a reduction in such duty ; whereas preferential imports of the products concerned could be effected without quantitative restric ­ tions ; whereas it appears appropriate, however, in view of the sensitiveness of the tobacco sector generally and of the need to safeguard the interests of the associated countries and of the ACP States in this field, to lay down for raw or unmanufactured Virginia type tobacco special conditions consisting in a reduction of the cus ­ toms duty applicable to these products within the limits of a Community tariff quota ; Whereas the offer made by the Community includes a clause stating that the Community drew up the offer on the assumption that all the main industrialized countries which are members of the OECD would participate in granting preferences and would make similar efforts in this direction ; whereas , moreover, it is evident from the conclusions worked out in Unctad that this offer, while being of a temporary nature, does not constitute a binding commitment and , in particular, may be withdrawn wholly or in part at a later date ; whereas this possibility may be adopted inter alia with a view to remedying any unfavourable situations which might arise in the ACP States following the implementation of the generalized preference scheme ; Whereas, moreover, the conference of Heads of State or of Government of the Member States and the States acceding to the European Communities held in Paris from 19 to 21 October 1972 , invited the Community institutions and the Member States progressively to adopt an overall policy of development cooperation on a world-wide scale comprising in particular the improvement of generalized preferences with the aim of achieving a steady increase in imports of manufactures from the developing countries ; Whereas tariff preferences have been applied as from the second half of 1971 ; whereas, however, for the flue-cured Virginia type tobacco, the said system of tariff preferences has been made applicable from 1974 and it is appropriate to apply this system henceforth for all Virginia type tobaccos ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas, in the Joint Declaration of Intent on the development of trade relations with Sri Lanka, India, Malaysia , Pakistan and Singapore (4 ), the Community declared its readiness to seek solutions to the problems which may arise in the field of trade with the countries referred to ; Whereas, on the one hand, for several Asian countries of the Commonwealth and particularly India , the types of unmanufactured tobaccos concerned are an important export product and the flow of trade in such products is likely to be changed as a result of the enlargement of the Community and, on the other hand, these countries are among the worst hit by the present economic crisis ; whereas the system of generalized tariff preferences may constitute a solution to the problems of this nature ; whereas these types of tobaccos should be included in the generalized preferences scheme ; Whereas, within the context of Unctad, the European Economic Community offered to grant tariff preferences on certain processed agricultural products of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the preferential treatment proposed in that offer consists , in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 1059/69 , of a reduction in the fixed component of the charge applicable to such goods by virtue of that (!) OJ No C 234, 17 . 9 . 1979 , p. 73 . Whereas it is expedient, therefore, that the Communityshould open for 1980 for these raw or unmanufactured tobaccos, originating in the countries and territories listed in the Annex, a Community tariff quota limited to { 2 ) OJ No C 309 , 10 . 12 . 1979 , p . 57 . ( 3 ) OJ No C 297, 28 . 11 . 1979, p . 14 . (4 ) OJ No L 73 , 27 . 3 . 1972 , p. 195 . No L 328 /70 Official Journal of the European Communities 24 . 12 . 79 60 000 tonnes , at a customs duty rate of 7 % with a rninimum charge of 13 European units of account per 100 kilograms net weight and with a maximum charge of 45 European units of account per 100 kilograms net weight for Virginia type tobaccos falling within subheadings 24.01 ex A and ex B ; being allocated among Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas, moreover, the reserve constituted in the manner described above tends to avoid making the system of utilization of the quota excessively rigid , to the detriment of the developing countries concerned and will contribute to achieving the aim already mentioned of improving the generalized preferences system ; whereas, to give importers in each Member State some degree of certainty, the first tranche of the Community quota might be fixed at a relatively high level , in this case 95% of the full quota ; Whereas, however, in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declaration , the Community reaffirmed that special treatment should be granted to the least developed among the developing countries whenever this is possible ; whereas, therefore, as part of the abovementioned Community ceiling, arrangements should be made for the customs duties on imports originating in the least developed developing countries appearing on the list drawn up under United Nations Resolution 3487 (XXX) of 12 December 1975 to be totally suspended ; Whereas , on the basis of the available statistical data which cover only a relatively brief period and whereas they should be weighted on the basis of the estimates which may be made in respect of the quota year, the shares in the first tranche may be set out as follows : Whereas, in accordance with Protocol 23 to the Act of Accession (*), the generalized tariff preference scheme became fully applicable in the new Member States on 1 January 1974; Germany Benelux France Italy Denmark Ireland United Kingdom 10 315 tonnes, 5 586 tonnes, 980 tonnes, 3 920 tonnes , 1 862 tonnes, 1 935 tonnes, 34 202 tonnes ; Whereas the benefit of this tariff quota should be reserved for products originating in the countries and territories under consideration , the concept of 'originating products' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 2); Whereas Member States may exhaust their initial shares for the products in question at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be available for use until the end of the quota period ; whereas , however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to a level not exceeding 40 % of their initial share ; whereas this method of administration calls for close cooperation between Member States and the Commission which must, in particular, be able to observe the extent to which the quota amount is used and inform Member States thereof; Whereas it is necessary to ensure equal and continuous access for all Community importers to the abovementioned quota and the uninterrupted application of the rate laid down for this quota to all imports of the products concerned into all Member States until this quota is used up ; whereas having regard to the principles set out above, the Community nature of the quota can be respected by allocating the Community tariff quota among Member States ; whereas , moreover, to this end and in the context of the utilization system, the actual charges against the quota may relate only to products which have been entered for free circulation and which are accompanied by a certificate of origin ; Whereas if, at a specified date in the quota period, a considerable balance remains in one or other Member State it is essential that that Member State pays a large amount of it back into the reserve, in order to avoid a part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, to take account of future import trends for the products in question in the various Member States, the quotas should be divided into two tranches , the first Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg (!) OJ No L 73 , 27. 3 . 1972, p . 178 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p . 1 . 24 . 12 . 79 Official Journal of the European Communities No L 328/71 2 . The second tranche of 1 200 tonnes shall constitute the reserve . are united in and represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, Article 3 HAS ADOPTED THIS REGULATION: 1 . If a Member State has used 90% or more of its initial share as fixed in Article 2 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 5 , . it shall forthwith , by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10% of its initial share rounded up should the occasion arise to the nearest unit above . Article 1 1 . From 1 January to 31 December 1980 , a Community tariff quota of 60 000 tonnes shall be opened in the Community for the imports of raw or unmanufactured Virginia type tobaccos falling within subheadings 24.01 ex A and ex B of the Common Customs Tariff. Within this tariff quota the customs duty shall be suspended at 7 % with a minimum charge of 13 European units of account per 100 kilograms net weight and a maximum charge of 45 European units of account per 100 kilograms net weight. 2 . If a Member State, after exhausting its initial shares , has used 90% or more of the second share drawn by it, that Member State shall forthwith, by notifying the Commission , draw a third share, equal to 5% of its initial share rounded up should the occasion arise to the nearest unit above. 3 . If a Member State, after exhausting its second share, has used 90% or more of the third share drawn by it, that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing . However, in the context of this tariff quota , the customs duty on imports originating in the countries listed in Annex B shall be totally suspended . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex A. However, those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this tariff quota . For the purposes of the application of this Regulation the concept of 'originating products ' shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Entry to this tariff quota shall be subject to the production of a certificate of authenticity appearing in the certificate of origin and made out in accordance with the procedure referred to in the second subparagraph . 5 . Any Member State may limit the sum total of its additional shares to 40% of its initial share, informing the Commission that it is so doing. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1980 . Article 2 1 . A first tranche of 58 800 tonnes shall be allocated among the Member States. The shares which, subject to Article 5 , shall be valid until 31 December 1980 , shall for each Member State be as follows : Article 5 A Member State which on 25 October 1980 has not exhausted one of its initial shares shall , not later than 7 November 1980 , retuin to the reserve any unused portion in excess of 15 % of the initial amount. It may return a greater portion if there are grounds for believing that such portion may not be used in full . Germany Benelux France Italy Denmark Ireland United Kingdom 10 315 tonnes, 5 586 tonnes , 980 tonnes, 3 920 tonnes , 1 862 tonnes, 1 935 tonnes , 34 202 tonnes. No L 328 /72 Official Journal of the European Communities 24 . 12 . 79 Member States shall , not later than 7 November 1980 ^ notify the Commission of the total quantities of the product in question imported up to and including 25 October 1980 and charged against the Community quotas and of any portion of their initial shares returned to the reserve. Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it, inform each State of the extent to which the reserve has been used up . It shall , not later than 21 November 1980, inform the Member State of the amount still in reserve following any return of shares pursuant to Article 5 . It shall ensure that when an amount exhausting the reserve is drawn the amount so drawn does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their cumulative shares of the Community quota . Article 9 Should imports of the products benefiting under the arrangements provided for in Article 1 be imported into the Community at prices such as to put or be likely to put Community producers of similar or directly competitive products at a serious disadvantage or create an unfavourable situation in the ACP States , the customs duties applied within the Community may be re-introduced in part or in full for imports of the products in question from the country or countries or territory or territories which are the cause of such disadvantage. Such measures may also be taken in the event of a serious disadvantage, either actual or foreseeable, which is confined to a single region of the Community. Article 10 1 . In order to ensure that Article 9 is applied, the Commission may, by way of a Regulation , re-introduce normal duties for a fixed period. 2 . If the Commission has acted at the request of a Member State, the former shall give its decision within a maximum period of 10 working days from the date of receipt of the request and shall inform the Member State of the action it has taken . 3 . Each Member State may refer the measure taken by the Commission to the Council within a period of 10 working days following the date it was notified . The fact that the matter has been referred to the Council shall not constitute the suspension of the measure. The Council shall meet without delay. Acting on a qualified majority , it may amend or repeal the measure in question . Article 11 Articles 9 and 10 shall not prejudice the application of the protective clauses drawn up in connection with the common agricultural policy pursuant to Article 43 of the Treaty nor those drawn up in connection with the common commercial policy pursuant to Article 113 of the Treaty . Article 12 Member States and the Commission shall cooperate closely to ensure that the above Articles are observed . Article 7 1 . The Member States shall ensure free access to the shares which have been allocated to them for importers of the said goods who are established in their territory. 2 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation and which are accompanied by a certificate of origin in accordance with the rules referred to in Article 1 (2 ). 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is submitted before the date on which the levying of duties is re-introduced . Article 8 Member States shall inform the Commission at monthly intervals of imports of the products in question charged against their shares . This information shall show both the value expressed in European units of account and the quantity expressed in tonnes . Article 13 This Regulation shall enter into force on 1 January 1980 . 24 . 12 . 79 Official Journal of the European Communities No L 328/73 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1979 . For the Council The President T. HUSSEY No L 328/74 Official Journal of the European Communities 24 . 12 . 79 ANNEX A List of developing countries and territories enjoying generalized tariff preferences ( ') I. INDEPENDENT COUNTRIES 452 Haiti ( 2 ) 424 Honduras 664 India 700 Indonesia 616 Iran 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 810 Kiribati 636 Kuwait 684 Laos ( 2 ) 604 Lebanon 395 Lesotho (2) 268 Liberia 216 Libya 370 Madagascar 386 Malawi ( 2 ) 701 Malaysia 667 Maldives ( 2 ) 232 Mali ( 2 ) 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 672 Nepal ( 2) 432 Nicaragua 240 Niger ( 2 ) 288 Nigeria 652 North Yemen ( 2) 649 Oman 662 Pakistan 440 Panama 801 Papua New Guinea 520 Paraguay 504 Peru 660 Afghanistan ( 2 ) 208 Algeria 330 Angola 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh ( 2 ) 469 Barbados 284 Benin ( 2) 675 Bhutan ( 2 ) 516 Bolivia 391 Botswana ( 2 ) 508 Brazil 676 Burma 328 Burundi ( 2) 302 Cameroon 306 Central African Republic ( 2) 244 Chad ( 2 ) 512 Chile 480 Colombia 375 Comoros 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea 334 Ethiopia ( 2) 815 Fiji 314 Gabon 252 Gambia ( 2) 276 Ghana 473 Grenada 416 Guatemala 260 Guinea ( 2 ) 257 Guinea Bissau 488 Guyana 708 Philippines 644 Qatar 247 Republic of Cape Verde 066 Romania 324 Rwanda ( 2 ) 819 Western Samoa ( 2) 311 Sao Tome and Principe 632 Saudi Arabia 248 Senegal 355 Seychelles and dependencies 264 Sierra Leone 706 Singapore 806 Solomon Islands 342 Somalia ( 2 ) 728 South Korea 656 South Yemen ( 2 ) 669 Sri Lanka 465 St Lucia 467 St Vincent 224 Sudan ( 2 ) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania ( 2 ) 680 Thailand 280 Togo 817 Tonga 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 350 Uganda (2) 647 United Arab Emirates 236 Upper Volta ( 2 ) 524 Uruguay 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia ( J ) The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980' (Regulation (EEC) No 2566/79  OJ No L 294, 21 . 11 . 1979 , p. 5 ). ( 2 ) This country is also included in Annex B. 24 . 12 . 79 Official Journal of the European Communities No L 328/75 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (*) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands , Norfolk Island) 421 Belize 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 816 New Hebrides 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 810 Pitcairn 890 Polar regions (French Southern and Antarctic Territories , Australian Antarctic Territories , British Antarctic Territories) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 451 West Indies Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . t 1 ) American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands , Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). No L 328/76 Official Journal of the European Communities 24 . 12 . 79 ANNEX B List of least developed developing countries 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 306 Central African 244 Chad 334 Ethiopia 252 Gambia 260 Guinea 452 Haiti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 324 Rwanda 819 Western Samoa 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 350 Uganda 236 Upper Vol ta